DAVIS, Associate Presiding Judge
(concurring in result):
In my view, the Scope of Analysis section of the main opinion is not only unnecessary to the result but analytically flawed. Strader is seeking to avail himself of the provisions of Utah Code Ann. §§ 76-1-401 to -405 (1990); he is not claiming that he was “twice put in jeopardy” within the meaning of the Fifth Amendment to the United States Constitution.1
Moreover, Strader’s reliance upon cases in which the defendant is contesting joinder is totally appropriate. There is nothing in the statutes upon which Strader relies that suggests an “expansive” interpretation where the government is pursuing joinder or a “very narrow perspective” where the defendant is attempting to benefit from the statutory provisions.2 Thus, the majority’s application of a double standard for interpreting the definition of a single criminal episode set out in section 76-1-401 is unnecessarily confusing, especially where, as here, either interpretation would yield the same result. See State v. Germonto, 868 P.2d 50, 59-60 (Utah 1993) (applying “expansive” interpretation, yet requiring nonetheless, as in the case at bar, that the theory for joinder “posit[ ] a single objective throughout the whole [criminal] episode”) (emphasis added).
As stated in the terse, straightforward analysis in the Application to Facts section of the main opinion, Strader’s crime of giving false information to a police officer is simply not part of a single criminal episode involving the theft and drug offenses under the definition set out in section 76-1-401. Therefore, it is unnecessary to meld a constitutional analysis with statutory interpretation, even if that exercise were logically suggested by the statute.

. See note four of the main opinion.


. Even if it is assumed that such an approach is appropriate to an analysis at the constitutional level.